Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 05/05/2022 is noted by the Examiner.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1 (Currently Amended). A sensor system comprising: 
a sensor that includes a RLC (Resistor, Inductor, Capacitor) tank having a first input impedance, the RLC tank including a first coupling inductor; and 
a reader that includes a -RLC tank having a second input impedance, the -RLC tank including a second coupling inductor inductively coupled to the first coupling inductor, wherein the first input impedance multiplied by i (i = the square root of -1) is approximately equal to the complex conjugate of the second input impedance multiplied by i at one or more predetermined frequencies.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a reader that includes a -RLC tank having a second input impedance, the -RLC tank including a second coupling inductor inductively coupled to the first coupling inductor, wherein the first input impedance multiplied by i (i = the square root of -1) is approximately equal to the complex conjugate of the second input impedance multiplied by i at one or more predetermined frequencies.”
7.	Claims 2-20 are also allowed as they further limit allowed claim 1.
8.	The closest prior art references that were found based on an updated search.
Preda et al. US 2017/0142577 - In one aspect of the teachings herein, a radio node provides a local loopback mode of operation in at least some operational instances, in which it loops “local” traffic between wireless devices operating within a local radio cell or cells, rather than forwarding such traffic along to a controlling gateway for handling. 
Doerr et al. US 2015/0352354 - An implantable medical device (IMD) including a power supply, a sensing device and/or a stimulation device, a control unit, a magnetic resonance (MR) detection unit, and at least two magnetic field sensors.
Leconte et al. US 2010/0148749 - The invention relates to a signal transmission/reception device (DER) which can cooperate with an antenna device (A) capable of emitting a magnetic field.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAUL J RIOS RUSSO/ Examiner, Art Unit 2867